 

                                            Exhibit 10.1
 
Momentive Performance Materials Holdings LLC
2011 INCENTIVE COMPENSATION PLAN (the “Plan”)
 
 
Purpose of the Plan
 
The purpose of the Plan is to reward associates of Momentive Specialty Chemicals
Inc. and Momentive Performance Materials Inc. and their subsidiaries
(“Momentive”) for delivering increased value by profitably growing the business
and controlling costs. The Plan is designed to link rewards with critical
financial metrics for the purposes of promoting actions which are the most
beneficial to the company's short-term and long-term value creation.
 
Plan Year
 
1 January 2011 - 31 December 2011
 
Eligibility
 
Participation is based on each individual associate's scope of responsibility
and contribution within the organization, as well as the market prevalence for
incentive in the country where they are employed.
 
Associates must be employed in an incentive eligible position for at least three
consecutive full months during the Plan Year and must be actively employed by
Momentive on the final day of the Plan Year and, unless involuntarily terminated
without cause, on the incentive payment date, in order to receive an incentive
payment.
 
Eligible compensation for incentive calculation is based on the participant's
eligible base rate of pay as of April of the Plan Year. The participant's
incentive calculation will be prorated if a change in salary or incentive target
occurs after April of the Plan Year.
 
 
Plan Performance Measures
 
EBITDA: Earnings Before Interest, Taxes, Depreciation and Amortization and
excluding restructuring and certain non-cash or non-recurring charges such as
gains/losses from the sale of businesses and integration expenses (same as
'Segment' EBITDA).
 
The achievement of EBITDA growth is the critical measure on which the investment
community and future shareholders will evaluate Momentive's performance in 2011.
As a result, the participants should be focused and incentivized to manage the
business to achieve growth in EBITDA.
 
Participants at the Global Momentive and Division level have 50% of their
incentive target based on the achievement of the EBITDA targets. Participants at
the Business Unit/Region level have 60% of their incentive target based on the
achievement of EBITDA targets.
 
EBITDA will be measured for Global Momentive, each Division and specified
Business Unit/Region.
 
EHS: Measures the Occupational Incidents Injury Rate (OIIR) and Lost Time
Injuries
 
5% of the participant's incentive target will be based on the achievement of the
OIIR goal.
5% of the participant's incentive target will be based on the achievement of the
Lost Time Injury goal.
 
Each of these EHS goals are measured and paid independently of each other and
must be achieved at 100% or better in order to be eligible to receive that
portion of the incentive award. EHS will be measured for Global Momentive, each
Division and specified Business Units/Regions. Payment of each of the EHS
measures is contingent upon the EBITDA results of the participant's primary area
of responsibility (Global Momentive, Division or Business Unit/Region) meeting
the minimum financial payout threshold.
 
Cash Flow: Represents the amount of cash generated by business operations. Cash
flow is defined as Segment EBITDA, net trading capital improvement and/or usage,
capital spending and interest paid along with other operating cash flow items
such as income taxes paid and pension contributions. The purpose of this
component is to increase focus on cost control and cost reduction actions to
preserve an adequate amount of liquidity to fund operations and capital
expenditures, service debt and ultimately sustain the business through difficult
economic cycles.
 
30% of the participant's incentive target will be based on the achievement of
Cash Flow targets.
 
Cash Flow will be separately calculated from EBITDA for payout. Even if the
EBITDA target is not achieved, it is still possible to meet or exceed Cash Flow
targets for partial payout.
 
Cash Flow will be measured for Global Momentive and the Divisions at the end of
the Plan Year.

 

--------------------------------------------------------------------------------

 

 
Synergies: Represents cost savings achieved through the Momentive combination
that have improved EBITDA. These cost savings will come from a combination of
raw material and logistic savings based on our combined purchasing leverage and
reduction of administrative costs based on shared services.
 
Participants at the Global Momentive and Division level have 10% of their
incentive target based on the achievement of Synergy targets. Participants at
the Business Unit/Region level do not have Synergy incentive targets.
 
Synergies will be separately calculated from EBITDA for payout. Even if the
EBITDA target is not achieved, it is still possible to meet or exceed Synergy
targets for partial payout.
 
Synergies will be measured for Global Momentive at the end of the Plan Year.
 
 
Target Incentive
 
Each eligible participant will have a target incentive opportunity expressed as
a percent of their base salary. Targets are determined by the associate's,
country/region of employment, the scope of their role and contributions within
the organization.
 
 
Plan Structure
 
The structure of each participant's incentive is determined by the individual's
role in the organization and whether they report at a business unit/region
level, a divisional level or at the Global Momentive level.
 
 
Global Momentive EBITDA
Division EBITDA
Business Unit EBITDA
EHS Goals
(Funds through EBITDA achievement)
Cash Flow
(Funds Independently)
Synergies (Funds Independently)
Global Momentive Level
50%
(Funds EHS Goals)
 
 
10%
Global Measure
30%
Global Measure
10% Global Measure
Division
Level & Regional Leaders
10%
40%
(Funds EHS Goals)
 
10%
Division Measure
30%
Division Measure
 10% Global Measure
Business Unit/Region
Level
10%
10%
40%
(Funds EHS Goals)
10%
Business Unit /Region Measure
30%
Division Measure
 

 
Calculation of Incentive Payments
 
The EBITDA measure will have the following relationship towards incentive award
payout at Global Momentive level:
 
2011 Plan
Minimum
Target
Maximum
EBITDA performance as % of Target
90%
100%
110%
Incentive Payout %
50%
100%
175% or 200%

 
For actual performance between the Minimum, Target and Maximum points above, a
straight line calculation will be made, rounded to the nearest 1/10th percent.
There is no additional payment made for performance above the maximum. The final
financial award will be determined when the 2011 audited financial performance
results are available.
 
Note: If the maximum EBITDA, Cash Flow, Synergies and EHS performance targets
are attained, the Plan will pay 175% or 200% of the Target Incentive Award
depending on the participant's position in the organization.
 

 

--------------------------------------------------------------------------------

 

Basis for Award Payouts
 
Financial Results: Incentive payments will be based on audited and approved
financial results. No incentive payment will be made until formal results have
been approved by the appropriate Momentive Audit and Compensation Committees.
 
Limitations: All incentive payments must be self-funded from profits generated
at the corporate, divisional, or business unit / regional level. The
Compensation Committee of the Board of Managers may elect to modify the annual
EBITDA targets based on acquisitions or divestitures that occur during the
calendar year. Momentive has the right to amend or terminate this Plan at any
time.
 
Employment: Associates must be employed in an incentive eligible position for at
least three consecutive full months during the Plan Year and must be actively
employed by Momentive on the final day of the Plan Year and, unless
involuntarily terminated without cause, on the incentive payment date, in order
to receive an incentive payment.
 
Performance-Related Issues: Participants who are subject to a disciplinary
review of performance, or receive a “Does Not Meet” performance rating are not
eligible to receive an incentive award.
 
Incentive Payments: Payments are subject to applicable taxes and
garnishment/wage orders, and if the associate participates in the Momentive
Specialty Chemicals Retirement Savings Plan, all incentive payments are subject
to deferral and to plan provisions.
 
Proration: Awards are normally calculated on the participant's base salary as of
April of the Plan Year.
 
A participant's incentive payment will be prorated for any of the following
conditions
 
a.
New Hires: Awards to participants who commenced employment during the Plan Year
will be prorated and must start on or before October 1, 2011 to be eligible to
receive any payout. Rehires will be treated as a new hire.

 
b.
Salary/Incentive Target Changes: Awards to participants whose base rate of pay
and/or incentive plan changes after April of the Plan Year will be prorated.

 
c.
Transfers: Awards to participants transferring between Divisions/Business
Units/Regions during the Plan Year will be prorated.

 
d.
Leaves of Absence/Disability: Approved leaves of absence for 12 weeks or less in
the Plan Year will not be excluded from the incentive payment, i.e. the
associate will be eligible to receive the full incentive payment. If an
associate is absent or on a leave that exceeds 12 cumulative weeks, then any
time not worked beyond the 12 weeks will be excluded for the Plan Year and the
associate will receive a prorated incentive.

 
Note: Employee changes on or before the 15th of any month will be considered to
have a full month's service for that month. Employee changes after the 15th of
any month will be considered to have started on the 1st of the next month.
 
Timing of Payments: Typically, financial results are announced in March
following the end of the Plan Year and any earned incentive payments are made in
April. In no event shall payments be made prior to the final audited year end
financial results being formally announced and the subsequent Incentive
Compensation Plan payout approval by the Compensation Committee of the Board of
Managers.
 
 
The Momentive Incentive Compensation Plan remains at the total discretion of the
Company. Momentive retains the right to amend or adapt the design and rules of
the plan. Local legislation will prevail where necessary.
 

 